DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because there are multiple instances of the use of the term “invisible”.  The emotions detected are not invisible.  They are visible, particularly when they are being detected using the visible light spectrum as claimed and disclosed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “801” has been used to designate both Client Number and time.  Furthermore, “time” is identified as “811” in the specification (pg. 15, line 14), while "811" identifies client data in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “802” has been used to designate both Client Name and a graph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 808, 809.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the specification identifies the reference characters “901” and “902” as emotional states (para. 34), but Fig. 9 identifies them as “Emotion1 Images” and “Emotion2 Images”, respectively.  Additionally, the specification, in reference to Fig. 10, identifies them as “image sequences 1001” (para. 36).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1003” has been used to designate both “training set of subject emotional data” and “emotional states of interests” recited in para. 37 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show an EKG machine, a pneumatic respiration machine, a continuous blood pressure measuring system, an image display device as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Specification
The abstract of the disclosure is objected to because it contains the term “invisible emotion”.  The emotions detected are not invisible.  They are visible, particularly when they are being detected using the visible light spectrum as claimed and disclosed.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For the same reasons as identified in the objection to the abstract, the following title is suggested: System and Method for Detecting Human Emotion.

The disclosure is objected to because of the following informalities:
The specification recites multiple instances of the term “invisible emotion” or identifying that an emotion is invisible.  Any instance of the term “invisible” should be removed from the disclosure because the emotions detected are not invisible.  They are visible, particularly when they are being detected using the visible light spectrum as claimed and disclosed.  
Para. 33, the term “peek frequencies” should be “peak frequencies”.  
Para. 35 recites “used to efficiently and obtain information”.  For the purposes of compact prosecution, this phrase is construed as “used to efficiently obtain information”.
The specification recites multiple acronyms and abbreviations.  Non-exhaustive examples include “EKG”, “RAM”, “ROM”, EEPROPM”, “CD-ROM”, “GPNet”, and “GP model”.  The first instance of an acronym or abbreviation should be accompanied by the fully written term.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5, 11, and 15 each recite at least one abbreviation without accompanying any instance with the fully written term.  This causes a lack of clarity of what is being claimed and one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  The first instance of an abbreviation or an acronym should be accompanied by the fully written term.  For the purposes of compact prosecution, “RGB” is construed as “red, green, blue”, “SNR” is construed as “signal to noise ratio”, and “EKG” is construed as 

Regarding claim 1, it is unclear whether “an image processing unit” recited in the second limitation of the claim is the same image processing unit as “an image processing unit” recited in the preamble.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same.  Dependent claims 2-10 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term "a time span" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "a time span" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term "plurality of known identifiable human emotions" in claims 1 and 11 is a relative term which renders the claim indefinite.  One of ordinary skill in the art would understand that while some emotions are universal, there are also emotions that are expressed and labeled differently across different cultures.  Thus, the term "plurality of known identifiable human emotions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term "high SNR" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "high SNR" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 4 and 14, it is unclear what constitutes the metes and bounds of “wherein each captured image is discarded it is determined that there is not a visible facial response”.  In particular, it is unclear if this is two separate limitations or one limitation.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this is construed as one limitation with the term “if” missing between “discarded” and “it is determined”. Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Regarding claims 1 and 11, the disclosure fails to provide sufficient written description for “each of the sequences of RGB images being labelled with one of the plurality of known identifiable human emotions being experienced by the respective human subject” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, one of ordinary skill in the art would understand that while some emotions are universal, there are also emotions that are expressed and labeled differently across different cultures.  However, the disclosure is silent this feature.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1 and 11, the disclosure fails to provide sufficient written description for “each bitplane image being an image formed by isolating a particular bit position within a red, green or blue channel of the corresponding RGB image” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure is silent regarding “isolating a particular bit position”.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a system and a method which falls under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite storing a plurality of sequences of RGB images obtained during a time span for a plurality of human subjects, each of the sequences of RGB images being labelled with one of the plurality of known identifiable human emotions being experienced by the respective human subject, each RGB image comprising a red channel, a green channel and a blue channel, each of the red channel, green channel and blue channel each having a bit length of more than one bit; generating a set of bitplane images from each of the plurality of sequences of RGB images, each bitplane image being an image formed by isolating a particular bit position within a red, green or blue channel of the corresponding RGB image; determining a set of high SNR bitplanes, the high SNR bitplanes being a subset of the bitplane images from each of the plurality of sequences of RGB images that optimize hemoglobin concentration differentiation between the identifiable human emotions, by removing effects of at least one of cardiac, respiratory, and blood pressure data from the captured images; and training a machine learning model to determine the human emotion experienced by the human subject by analyzing spatial changes in the hemoglobin concentration obtainable in the set of high SNR bitplanes during the captured image sequences and associating each of the identifiable human emotions with the spatial changes.  The claims further recite wherein the labels of the plurality of known identifiable human emotions are determined by capturing image sequences from the human subjects being exposed to stimuli known to elicit specific emotional responses; determining whether each captured image shows a visible facial response to the stimuli; wherein each captured image is discarded [if] it is determined that there is not a visible facial response; or herein removing effects of at least one of cardiac, respiratory, and blood pressure data from the captured images comprises using data from at least one of an EKG 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a computer-implemented digital image processing system (claim 1), an image processing unit (claims 1 and 11), a computer-readable memory (claim 1), one or more processors (claim 1), an EKG machine (claims 5 and 15), a pneumatic respiration machine (claims 5 and 15), a continuous blood pressure measuring system (claims 5 and 15), and identifying that the method is “computer-implemented” (claim 11) is not sufficient to impart patentability to the method performed by the system.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  In particular, the entirety of the claims are merely directed to processing data.  While the preamble recites “training an image processing unit”, an algorithm identified as “a machine learning model” is all that is actually claimed to be trained.  One of ordinary skill in the art would understand that training a machine learning algorithm is merely part of the functioning of machine learning algorithms.  Thus, it is not a specific rule with specific characteristics.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the claims offer a meaningful limitation generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  This is evidenced by at least Fig. 1 and the instant specification in at least para. 23, 28, 43, and 74.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E LANE/Examiner, Art Unit 3715